36 So.3d 893 (2010)
Daniel CAUSEY, Appellant,
v.
Dana Rosborough CAUSEY, Appellee.
No. 1D08-3738.
District Court of Appeal of Florida, First District.
June 4, 2010.
Ginger Lynne Barry of Broad and Cassel, Destin, for Appellant.
William C. Owen of William C. Owen, LLC, Tallahassee, for Appellee.
PER CURIAM.
In the proceeding below, the appellant petitioned for a modification of his child support obligation. Before the trial court, he was partially successful, but raises three issues on appeal. We affirm as to the first two issues without further discussion and reverse as to the third.
In addition to the partial modification of the appellant's child support obligation, the trial court also changed the schedule of reimbursing non-covered health and child care costs and provided for the entry of a bond to cover anticipated health and child care costs. This relief was not requested in the pleadings of either party and is therefore reversed. See Cardinal Inv. Group, Inc. v. Giles, 813 So.2d 262 (Fla. 4th DCA 2002).
HAWKES, C.J.; PADOVANO and ROBERTS, JJ., concur.